Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.  Claims 21-40 were pending in the application. Claims 21-40 have been allowed.  
       Response to Arguments
Applicant’s arguments, see pages 13-15 of remarks, filed on 04/27/2022, with respect to 35 USC 103 type rejections of claims 21-26, 28-32 and 34-39 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 21-26, 28-32 and 34-39 have been withdrawn based on applicant’s arguments and because of further examiner’s amendments made to the independent claims 21, 28 and 34.

Examiner’s Amendment  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Mencher on 05/27/2022.
Claims 21, 28 and 34 have been amended as follows: 

Claim 21. 	(Currently Amended) A storage device unlocking system, comprising:
		a plurality of storage devices; and
		a storage device unlocking subsystem that is coupled to each of the plurality of storage devices, wherein the storage device unlocking subsystem is configured, in response to an initialization of a computing system that includes the plurality of storage devices, to:
			identify each of the plurality of storage devices; 
retrieve, from a storage system, unlocking keys associated with each of the plurality of storage devices; and
use the unlocking keys to decrypt data stored on the plurality of storage devices in order to unlock the plurality of storage devices according to unlocking priorities for the plurality of storage devices that are stored in the storage system such that:
a first subset of the storage devices are unlocked during a first time period in response to the first subset of storage devices having at least one first unlocking priority that is based on the first subset of storage devices storing operating system information;
a second subset of the storage devices are unlocked during a second time period that is subsequent to the first time period in response to the second subset of the storage devices having at least one second unlocking priority that is based the second subset of the storage devices having a first access order history identified by access order information included in an access log that is stored in a memory system in the computing system; and
a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access order history that is identified by the access order information included in the access log that is stored in the memory system in the computing system and that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access order history.

Claim 28.	(Currently Amended)  An  Information Handling System (IHS), comprising:
		a hardware processing system; and
	a hardware memory system that is coupled via a bus to the hardware processing system and that includes instruction that, when executed by the hardware processing system, cause the hardware processing system to provide a storage device unlocking subsystem that is configured, during initialization operations, to:
			identify each of a plurality of storage devices; 
retrieve, from a storage system, unlocking keys associated with each of the plurality of storage devices; and
use the unlocking keys to decrypt data stored on the plurality of storage devices in order to unlock the plurality of storage devices according to unlocking priorities for the plurality of storage devices that are stored in the storage system such that:
a first subset of the storage devices are unlocked during a first time period in response to the first subset of storage devices having at least one first unlocking priority that is based on the first subset of storage devices storing operating system information;
a second subset of the storage devices are unlocked during a second time period that is subsequent to the first time period in response to the second subset of the storage devices having at least one second unlocking priority that is based the second subset of the storage devices having a first access order history identified by access order information included in an access log that is stored in the hardware memory system; and
a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access order history that is identified by the access order information included in the access log that is stored in the hardware memory system and that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access order history.

Claim 34.	(Currently Amended)  A method for unlocking storage devices, comprising:
identifying, by a storage device unlocking subsystem in a computing system during initialization of the computing system, each of a plurality of storage devices; 
retrieve, by a storage device unlocking subsystem from a storage system, unlocking keys associated with each of the plurality of storage devices; and
using, by the storage device unlocking subsystem, the unlocking keys to decrypt data stored on the plurality of storage devices in order to unlock the plurality of storage devices according to unlocking priorities for the plurality of storage devices that are stored in the storage system such that:
a first subset of the storage devices are unlocked during a first time period in response to the first subset of storage devices having at least one first unlocking priority that is based on the first subset of storage devices storing operating system information;
a second subset of the storage devices are unlocked during a second time period that is subsequent to the first time period in response to the second subset of the storage devices having at least one second unlocking priority that is based the second subset of the storage devices having a first access order history identified by access order information included in an access log that is stored in a memory system in the computing system; and
a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access order history that is identified by the access order information included in the access log that is stored in the memory system and that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access order history.

Examiner’s Reasons for Allowance
Resch, 2014/0344617 A1;  Kensuke et al, JP 2012252536; and Hannedouche et al, US 2019/0243784 A1 were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another do not teach all the limitations of any of the independent claims in this application. 
In particular, regarding independent claims 21 and 34, patentability exists, at least in part, with the recitation of: a storage device unlocking subsystem that is coupled to each of the plurality of storage devices, wherein the storage device unlocking subsystem is configured, in response to an initialization of a computing system that includes the plurality of storage devices, to: use the unlocking keys to decrypt data stored on the plurality of storage devices in order to unlock the plurality of storage devices according to unlocking priorities for the plurality of storage devices that are stored in the storage system such that:  a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access order history that is identified by the access order information included in the access log that is stored in the memory system in the computing system  and that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access order history.
Additionally, regarding independent claim 28, patentability exists, at least in part, with the recitation of: a memory system that is coupled via a bus  to the processing system and that includes instruction that, when executed by the hardware processing system, cause the hardware processing system to provide a storage device unlocking subsystem that is configured, during initialization operations, to: use the unlocking keys to decrypt data stored on the plurality of storage devices in order to unlock the plurality of storage devices according to unlocking priorities for the plurality of storage devices that are stored in the storage system  such that: a third subset of the storage devices are unlocked during a third time period that is subsequent to the second time period in response to the third subset of the storage devices having at least one third unlocking priority that is based the third subset of the storage devices having a second access order history that is identified by the access order information included in the access log that is stored in the hardware memory system and that indicates later historical accesses of the third subset of storage devices relative to historical accesses of the second subset of storage devices indicated by the first access order history.
                                                               Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494